DECISION OF DISMISSAL
Plaintiffs appealed Defendant's Notice of Deficiency Assessment, dated December 15, 2009, denying Plaintiffs' claimed filing status and exemptions for dependents for tax year 2007.
Defendant's Answer, filed February 5, 2010, explained proof of support of dependents and requested additional information.
At the conclusion of the case management conference held on March 9, 2010, Plaintiff Rodriguez Tenorio stated that he would provide documents to support Plaintiffs' claim that they provided more than 50 percent support for their claimed dependents.
On April 14, 2010, Defendant wrote to the court, stating that Plaintiffs had not submitted any documents to Defendant.
On April 26, 2010, the court filed a Journal Entry. In its Journal Entry, the court gave Plaintiffs until May 19, 2010, to respond to Defendant's information request. The Journal Entry stated that if Plaintiffs did not respond to Defendant's information request or provide a written statement explaining why they had not responded to Defendant's information request by May 19, 2010, Plaintiffs' appeal would be dismissed. As of this date, Plaintiffs have not *Page 2 
responded to Defendant's information request or provided a written statement explaining why they have not responded to Defendant's information request. Because Plaintiffs failed to respond as requested, Plaintiffs' appeal is dismissed. Now, therefore,
IT IS THE DECISION OF THIS COURT that Plaintiffs' appeal is dismissed.
Dated this ___ day of June 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This Decision was signed by Presiding Magistrate Jill A.Tanner on June 4, 2010. The court filed and entered this Decisionon June 4, 2010.